To a’ petition for rehearing
Chief Justice Pryor
delivered the following response of the court:
In response to the petition for rehearing we'can only-say, that no action can be prosecuted by the city schools against a stranger or a third party to recover property subject to escheat, because the property is held by the schools on the condition that the owner or the bailee is to look alone to the trustees for indemnity. The contract rights of the parties are affected by such legislation, and it must, for that reason, present an insuperable barrier to the recovery, whether in the name of the board or in the name of the Commonwealth, for their benefit. That the money is claimed by a department of the State government affords, no argument for the right to maintain the action; but it does authorize a recovery against .the Treasury when the money becomes a part of the finances of the State.
The controversy in the case of Board of Trustees of Male High Schools v. The Auditor, 80 Ky., 336, was between the State and the board of trustees. The donation had been made by the State, and no constitutional question was raised or could have been made; the only question being “to what department of the State government the money should be applied, leaving the owner or bailee to assert their rights under the general law of escheat.”
Petition overruled.